DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 5 is objected to because of the following informalities: “the second route” at the end of claim 5 lacks proper antecedent basis because both “a second route” (in claim 1) and “a plurality of second routes” (in claim 5) have been previously introduced. Examiner suggests amending claim 5 to read “…wherein the second route is selected from the plurality of second routes based on the meta-information.” Appropriate correction is required. 
Claim 9 is objected to because of the following informalities:  “storing with a plurality” should read --storing a plurality--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitation “sections of one of the routes” in line 4. It is unclear whether “one of the routes” refers to the first route or the second route. For the purpose of examination, Examiner has adopted the understanding that “one of the routes” in line 4 refers to the “second route” introduced in line 2. Additionally, the claim recites “the route” at the end of the claim. It is not clear if this is intended to refer to the first route or the second route. For the purpose of examination, Examiner will adopt the understanding that it may refer to either the first route or the second route.
Regarding claims 2-9, these claims depends from claim 1 and is therefore rejected for the same
reasons as claim 1 above, as they do not cure the deficiencies of claim 1 noted above.
Regarding claim 2, the claim recites “the minimum width” in line 3. There is insufficient antecedent basis for this term in the claim. For the purpose of examination, Examiner has adopted the understanding that “the minimum width” in line 3 refers to “a predetermined minimum width” introduced in claim 2 lines 1-2. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, the claim recites “a method for evaluating a route determination, the method comprising the steps of: determining a first route on a first map on the basis of a second route on a second map; determining sections of one of the routes, wherein a determined section is further apart than a first predetermined distance from a corresponding section of the respective other route throughout its course; determining lengths of the sections; determining a ratio of a sum of the determined lengths to a length of the route”.
The limitations, “determining a first route”, “determining sections”, and “determining lengths”,  when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper, and “determining a ratio” is a mathematical calculation.  
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely GPS maps and navigation. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 


Regarding claim 2, the claim recites “the method according to claim 1, wherein the routes each represent roads having a predetermined minimum width and the first predetermined distance corresponds to at least twice the minimum width”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that
the routes have a predetermined minimum width and the first predetermined distance is twice the predetermined minimum width.
	
Regarding claim 3, the claim recites “the method according to claim 1, wherein the lengths of the sections are each limited to a second predetermined distance before determining the sum”.
The limitation, “determining the sum”, when read in light of the specification, is a mental process or mathematical operation because it may be reasonably performed in the human mind or with pen and paper.  
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea.

Regarding claim 4, the claim recites “the method according to claim 3, wherein determining the first route based on the second route is configured to be executed on board a vehicle, wherein a misdetermination of the first route may be detected during a travel of the vehicle across the predetermined second distance”.
The limitations, “determining the first route” and “misdetermination of the first route may be detected”,  when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper.  
The claim recites “a vehicle”. This element is recited at a high level of generality such that it is not a particular machine, but rather an element being used in its conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 


Regarding claim 5, the claim recites “the method of claim 1, wherein there is a plurality of second routes; wherein meta- information is associated with the second routes; and wherein the second route is selected based on the meta-information.”.
The limitation, “the second route is selected”, when read in light of the specification, is a mental processes because it may be reasonably performed in the human mind or with pen and paper.  
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea.


Regarding claim 6, the claim recites “The method according to claim 1, wherein a warning is issued if the determined ratio exceeds a predetermined threshold value.”.
This limitation when read in light of the specification includes an abstract idea,  because it may be reasonably performed , for example, by a human mentally determining that the ratio exceeds the threshold (mental activity) and personally issuing a warning to others (personal behavior).  
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea.
	
	
Regarding claim 7, the claim recites “the method according to claim 1, wherein ratios for a plurality of second routes are determined, and wherein further a portion of the ratios that is above a predetermined threshold value is determined.”.
The limitations, “ratios for a plurality of second routes are determined” and “ratios that is above a predetermined threshold value is determined”, when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper.  
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea.
	

Regarding claim 8, the claim recites “a device for evaluating a route determination, wherein the device is configured to perform a method according to claim 1”. 
The claim additionally recites “a device”. This element is recited at a high level of generality such that it is a generic computing device. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).

Regarding claim 9, the claim recites “the device according to claim 8, further comprising a data storage for storing with a plurality of second routes”.
The claim recites “data storage for storing”. This additional task is an extra-solutionary activity in the form of data gathering (MPEP 2106.05(g)). The collection of available data using known techniques does not amount to significantly more than the abstract idea (Electric Power Group LLC. v. Alstom, S.A, 830 F. 3d 1350 (Fed. Cir. 2016)).
The claim additionally recites “a data storage”. This element is recited at a high level of generality such that it is a generic computing device. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).
	
	
	 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dzyuba (US 

9778047 B2) in view of Wang (CN 108663062 A).

	
	Regarding claim 1, Dzyuba teaches a method for evaluating a route determination (Dzyuba, Col. 4, Lines 3-38, “FIG. 1 illustrates a method 100 according to an embodiment of the invention. The method 100 is a method of determining a similarity of first and second routes. The first and second routes are routes determined between start and destination locations”); determining a first route on a first map on the basis of a second route on a second map (Dzyuba, Cols. 4-5, Lines 60-6, “A first route 230 has been determined between the start location 210 and the destination location 220 and route data received in step 110 indicative of the first route. Similarly, a second route 240 has been determined between the start and destination locations”); determining sections of one of the routes, wherein a determined section is further apart than a first predetermined distance from a corresponding section of the respective other route throughout its course (Dzyuba, Cols. 6-7, Lines 60-3, “The threshold coupling distance is selected as a maximum coupling distance at which the first and second routes are considered to be similar. In other words, if the threshold coupling distance is exceeded then the routes are considered to be dissimilar at this location”);
	Dzyuba does not teach determining lengths of the sections; determining a ratio of a sum of the determined lengths to a length of the route.
	Wang teaches determining lengths of the sections; determining a ratio of a sum of the determined lengths to a length of the route (Wang, Pages 7-8, Paragraphs 6-2, “The second alternative path and said first spare path distance sum of the link and the first spare path total length of solving the first difference, wherein the first candidate path whose total length is A0 % of the sum of each link distance… the second candidate path section of the alternate paths of the second ratio, and setting the ratio of the third difference” AND Page 19, Paragraphs 3, “different section distance between the sum and the total length of the first alternative path S1, solving the difference, wherein the total length of the first alternative path S1 set in the α A0 % of sum of each link distance.”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Dzyuba with determining lengths of the sections and determining ratios of a sum of determined lengths to a length of the route of Wang in order to compare the ratios to a threshold value and determine which routes are good candidates for the user to select. Determining lengths of sections allows the ratio of the difference between two routes to the total length of the route to be determined. This ratio is a useful metric to quickly see how different an alternative route is to the primary route and to compare this ratio with predetermined thresholds. As stated in Wang, “The main purpose of the invention is to provide a path planning method and a system thereof, wherein the path planning system capable of effectively providing multi-path planning selection for the user, and different planning route between the difference degree and the similarity satisfies the predetermined requirement.” (Wang, Page 3, Paragraph 3). 

	Regarding claim 3, the combination of Dzyuba and Wang teaches the lengths of the sections are each limited to a second predetermined distance before determining the sum (Dzyuba, Col. 5, Lines 12-18, “In these cases step 120 may comprise converting the curves to poly lines i.e. representing the routes as formed by a plurality of line segments approximating the one or more curves of each route. In this case, each line segment has a maximum length of the predetermined interval”).

	Regarding claim 7, the combination of Dzyuba and Wang teaches ratios for a plurality of second routes are determined, and wherein further a portion of the ratios that is above a predetermined threshold value is determined (Wang, Page 8, Paragraphs 3-4, “the determination of the second difference is less than a third preset threshold value and the third difference smaller than determination of a fourth predetermined threshold value, outputting the first alternative path”). Also note, determining values that are above a threshold can just as easily be determined after determining values that are lower than a threshold. Once a threshold is determined, one can determine the values that are above it, or take the other half of the values that are not below a threshold. 

Regarding claim 8, the combination of Dzyuba and Wang teaches a device for evaluating a route determination (Dzyuba, Cols. 2-3, Lines 56-3, “In accordance with another aspect of the present invention, there is provided a computing device comprising… a processor arranged to execute a route comparison module by determining nodes of the first and second routes having a minimum coupling distance, wherein the minimum coupling distance is determined based upon nodes of the first and second routes constrained to within a predetermined distance of a current node of each route, and to determining a similarity index for the first and second routes based upon the minimum coupling distance and a threshold coupling distance”). 

Regarding claim 9, the combination of Dzyuba and Wang teaches a data storage for storing with a plurality of second routes (Dzyuba, Col.1 , Lines 23-32, “It is sometimes necessary to compare a plurality of routes determined with respect to map data.” AND Col. 2, Lines 56-61, “a memory storing data indicative of first and second routes between a start location and a destination location wherein the first and second routes are generated using digital map data”). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dzyuba and Wang, and further in view of Oooka (WO 2017002650 A1 ).

Regarding claim 2, Dzyuba does not teach the routes each represent roads having a predetermined minimum width and the first predetermined distance corresponds to at least twice the minimum width. 
Oooka  teaches the routes each represent roads having a predetermined minimum width (Oooka, Page 17, Paragraph 2, “Note that the first limit value is a value set based on the minimum lane width, and may be set to a minimum lane width or a value larger than the minimum lane width, for example”).  ). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Dzyuba and Wang with routes that have a predetermined minimum width of Oooka in order to limit the reduction of width in the movable area. When a car travels in a movable area, there are lane boundaries which are greater than the minimum width of the car. When reducing the width of the lane, there is a minimum width that is also associated with the vehicle width. As stated in Oooka, “The minimum lane width is a lane width set in advance to limit the reduction width of the area width in the movable area, and is determined based on the road type indicated by the lane information received from the lane acquisition unit 32, for example” (Oooka, Pages 16-17, Paragraphs 4-1). 
Regarding the first predetermined distance corresponding to at least twice the minimum width, it would also have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to set the first predetermined distance to twice the minimum road width since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dzyuba and Wang, and further in view of Sasse (WO 2015032975 A1).

	Regarding claim 4, Dzyuba does not teach determining the first route based on the second route is configured to be executed on board a vehicle; a misdetermination of the first route may be detected during a travel of the vehicle across the predetermined second distance. 
	Sasse teaches determining the first route based on the second route is configured to be executed on board a vehicle (Sasse, Page 2, Lines 11-26, “and offer to or choose to change the route over which the remainder of the journey… but may also be formed as part of an on-board computer of the vehicle”); a misdetermination of the first route may be detected during a travel of the vehicle across the predetermined second distance (Sasse, Page 3, Lines 7-23, “automatic route re-calculation in the event that: a user deviates from the previously calculated route during navigation (either by accident or
intentionally); real-time traffic conditions dictate that an alternative route would be more expedient and the device is suitably enabled to recognize such conditions automatically, or if a user actively causes the
device to perform route re-calculation for any reason”). Note, the cited portion of Sasse includes in parentheses “(either by accident or intentionally)”. Examiner has interpreted this to mean a misdetermination of the route because the user no longer wants to travel to the GPS destination, therefore, the route was “misdetermined”.
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Dzyuba with determining a first route based on a second route on a vehicle and detecting a deviation from the first route of Sasse in order to have the vehicle re-route itself when the driver deviates from the first route. When the vehicle travels down a first route, a plurality of second routes are generated. If the vehicle detects a deviation from the first route, then it is necessary for the vehicle to re-calculate second routes that the vehicle can travel on to still get to its destination. 

	Regarding claim 5, Dzyuba does not teach there is a plurality of second routes; wherein meta- information is associated with the second routes; and wherein the second route is selected based on the meta-information.
	Sasse teaches there is a plurality of second routes; wherein meta- information is associated with the second routes; and wherein the second route is selected based on the meta-information (Sasse, Pages 2-3, Lines 5-18, “The selection of the route along which to guide the driver can be very sophisticated, and the selected route may take into account historical, existing and/or predicted traffic and road information” AND Page 17, Lines 13-15, “The method may comprise outputting the or a generated alternative route (e.g. a first alternative route where multiple routes are generated, or any further alternative route, that, in embodiments, has been deemed acceptable)”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Dzyuba with selecting second routes based on the meta-information of Sasse in order to determine the optimal route based on a cost function. Meta-information such as a time and length of the route are factored into the cost function. Determining the cost function for multiple second routes allows the user to select an optimal second route based on the compared cost functions. As stated in Sasse, “There are numerous other attributes that can, alternatively, or additionally, be modified, to result in a segment being less favourably treated in route generation, and which may be modified in accordance with the invention. Examples include traversal time for the segment, segment length, carbon emission quantity for traversing the segment or fuel consumption for traversing the segment. Any of these attributes may be used in determining a cost associated with the segment for use in generating a route by reference to the cost, e.g. a least cost path, depending upon the settings of the routing engine” (Sasse, Page 14, Lines 14-20). 

Regarding claim 6, Dzyuba does not teach a warning is issued if the determined ratio exceeds a predetermined threshold value.
Sasse teaches a warning is issued if the determined ratio exceeds a predetermined threshold value (Sasse, Pages 16-17, Lines 16-9, “comparing the proportion of the route that is shared with the first route to a threshold or similar…If no alternative route is generated that is deemed acceptable by that time, it may be determined that no suitable alternative route may be found. A suitable output may be made to a user to inform them of the failure of the alternative route generation process, i.e. stating that no suitable alternative route has been found”).
 It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Dzyuba with a warning that is issued if the ratio for all secondary routes exceeds a threshold in order to inform the user of the processing results. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        
	
/GENNA M MOTT/Primary Examiner, Art Unit 3662